DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered. 

Information Disclosure Statement
Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.I. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl. 1972).  Due to the number of references cited in the IDS filed 4/27/2021, many of which do not appear to be relevant to the present application, the IDS has been considered and cursory review has been performed within a reasonable amount time.  However, applicant is requested to point out any reference considered to be specifically pertinent to the present application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-20 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Carreras Garcia et al. (US 8,376,786) in view of Tsai Wu (US 2008/0311800) and Caveney et al. (US 7,384,298).  
Carreras discloses a connector assembly comprising: a main body (50) having first and second side walls, a top side wall and a bottom side wall extending from a front single jack cavity within which a plurality of electrical contact members (36) are disposed proximate the bottom side wall, the jack cavity extending from a front face of the main body, the main body first, second, top, and bottom side walls having generally flat side portions defining a first outer perimeter, the main body having a recessed portion (bottom in Fig. 5), the main body having a first fixed retention structure (not labeled, on top surface of 20 in Fig. 5) extending beyond the first outer perimeter from the other of the top and bottom side walls; and a single latch member (not labeled, mounted on the bottom of 50 in Fig. 5) mounted to the main body recess portion and extending beyond the first outer perimeter, the latch member being formed as a flexible spring having a first portion joined to a second portion, the first portion having a locking rib structure (not labeled, at free end), the locking rib structure being oppositely located from the fixed retention structure; c. wherein the first portion and locking rib structure can be depressed towards the main body to allow the connector assembly to be inserted through a front side or a back side of an opening in a panel and can be released such that the first retention structure and the locking rib structure engage opposite ends of the opening to secure the connector assembly within the opening; and wherein the locking rib structure and the first fixed retention structure enable the connector assembly to be secured within openings having different standard opening heights (Intended use.  Please note that the resilient nature of the latch member/locking rib structure enables connections to openings with different standard heights).  
Carreras discloses substantially the claimed invention except for the material of the latch member and the bent portion.  While Carreras show a latch member that 
Carreras does not disclose the claimed cable manager part; nor the locking rib structure and the first fixed retention structure defining a maximum overall height of the connector assembly, so that the first portion and the locking rib structure can be depressed to reduce the maximum overall height of the connector assembly.  However, Caveney teaches the use of a cable manager part connected to the main body, wherein the cable manager part defines a second outer perimeter matching the first outer perimeter such that no part of the cable manager part extends beyond the first outer perimeter.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to a cable manager part, as taught by Caveney, in order to reduce the overall profile of the connector and/or provide a more robust retention structure.  Please note that the use of the cable manager part of Caveney 
To the extent that Carrera, as modified, does not disclose the specific heights claimed, workable dimensions of the openings would have been a matter of routine experimentation to one of ordinary skill in the art before the invention was effectively filed, in order to meet design and environmental requirements.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).
Regarding claim 2, Tsai Wu teaches the bent portion having a curved shape.  
Regarding claim 3, Tsai Wu teaches the bent portion placing the first portion at a non-zero angle with respect to the second portion in a relaxed state.  
Regarding claim 4, Tsai Wu teaches each of the pair of recessed cavities being at least partially defined within the top side wall.  
Regarding claim 12, Carreras disclose the connector assembly being an RJ-type connector.  

Regarding claim 13, Carreras discloses a method for installing a connector assembly into an opening of a panel, the method comprising: providing a connector assembly including: a main body (50) having a single jack cavity within which a plurality of electrical contact members (36) are disposed, the main body having a generally flat side portions defining a first outer perimeter and having a recess portion within one side 
To the extent that Carreras does not explicitly disclose the latch being removable or inserting the connector assembly into the opening, Tsai Wu teaches a removable latch member, inserting the connector assembly into the opening; and releasing the first portion to allow the locking rib structure and first retention structure to engage the panel to secure the connector assembly within the opening, the second portion including a pair of bent tabs (321) received and snapped into a pair of recessed cavity portions (on both sides of 12, in Fig. 1) at least partially defined on the first and second side walls, to form a snap-fit type connection (323).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to mount the 
Carreras does not disclose the claimed cable manager part; nor the locking rib structure and the first fixed retention structure defining a maximum overall height of the connector assembly, so that the first portion and the locking rib structure can be depressed to reduce the maximum overall height of the connector assembly.  However, Caveney teaches the use of a cable manager part connected to the main body, wherein the cable manager part defines a second outer perimeter matching the first outer perimeter such that no part of the cable manager part extends beyond the first outer perimeter.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to a cable manager part, as taught by Caveney, in order to reduce the overall profile of the connector and/or provide a more robust retention structure.  Please note that the use of the cable manager part of Caveney would result on the locking rib structure and the first fixed retention structure defining a maximum overall height of the connector assembly of Carrera.    
To the extent that Carrera, as modified, does not disclose the specific heights claimed, workable dimensions of the openings would have been a matter of routine experimentation to one of ordinary skill in the art before the invention was effectively filed, in order to meet design and environmental requirements.  In re Antonie, 559 F.2d 618 (CCPA 1977).  Variations in the distance would have been obvious minor adjustments without patentable significance.  See In re Aller, 105 USPQ 233 (CCPA 
Regarding claim 14, Tsai Wu teaches the latch member formed from a metallic material.5  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a metal spring member, as taught by Tsai Wu, in order to provide a stronger latch member.
Regarding claim 15, Tsai Wu teaches the step of mounting the latch member to the main body.  
Regarding claim 16, Tsai Wu teaches the step of mounting including sliding the latch member onto the main body.  
Regarding claim 17, Tsai Wu teaches the step of sliding including sliding side portions of the latch member into channel structures of the main body.  
Regarding claim 18, Tsai Wu teaches elastically deflecting the bent tabs into the recessed cavities of the main body.  
Regarding claim 19, Carreras discloses the connector assembly being an RJ-type connector.
Regarding claim 20, Tsai Wu teaches the latch member removably mounted to the main body.  

Regarding claim 29, Carreras discloses the locking rib structure including a first locking rib structure (leftmost rib at bottom of Fig. 5) located at a first side of first portion and a second locking rib structure (second rib removed from the end of cantilever in Fig. 5) being spaced apart from the first locking rib structure and located at a second 6side of .  

Claims 24-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carreras Garcia et al. (US 8,376,786) in view of Tsai Wu (US 2008/0311800).  
Regarding claim 24, Carreras discloses a connector assembly comprising: a main body (50) having first and second side walls, a top side wall, and a bottom side wall extending from a front face to a rear face, the main body having a jack cavity within which a plurality of electrical contact members (36) are disposed, the jack cavity extending from a front face of the main body, wherein the main body first, second, top, and bottom side walls have generally flat side portions defining a first outer perimeter proximate the jack cavity, the main body having a first fixed retention structure (not labeled, on top surface of 20 in Fig. 5) extending beyond the first outer perimeter5; and a single latch member (not labeled, mounted on the bottom of 50 in Fig. 5) mounted to the main body and extending beyond the first outer perimeter, the latch member including an integrally formed latch body defining an attachment feature (on right side of Fig. 5) for mounting the latch body to the main body, a bent portion (middle portion), and a locking rib structure (cantilever, left side in Fig. 5) oppositely located from the first fixed retention structure; the locking rib structure including a first locking rib structure and a second locking rib structure spaced apart from the first locking rib structure, each of the first locking rib structures extending in a direction away from the main body (downwards in Fig. 5).  

Regarding claim 25, Tsai Wu discloses the latch body having a first portion joined to a second portion by a bent portion (33), the first portion having a locking rib structure (311) at a free end opposite the bent portion.  
Regarding claim 26, Tsai Wu discloses the second portion including a pair of bent tabs (321) received and snapped into the pair of recessed cavity portions define by the main body.  
Regarding claim 28, Carreras discloses the first and second locking rib structures each including a first rib (first and second halves of first rib structure) and a space apart second rib (first and second halves of second rib structure).
Regarding claim 30, Carreras discloses the first and second locking rib structures being integrally formed with the first portion and extend from the first portion in a direction away from the main body.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Carreras Garcia et al. (US 8,376,786) in view of Tsai Wu (US 2008/0311800) and Caveney et al. (US 7,384,298).  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833